In re Sanders, Lamar; — Plaintiff; Applying For Supervisory and/or Remedial *436Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. C, No. 02-09-0654; to the Court of Appeal, First Circuit, No. 2010 KW 1580.
Granted. As previously directed by the First Circuit Court of Appeal, the district court is ordered to provide relator with a copy of the transcript of his Boykin examination, bill of information/indictment, and commitment order in Case No. 02-09-0837, if it has not already done so. Relator further shows that on April 17, 2010, the Clerk of Court for the 19th Judicial District Court referenced both Case Nos. 02-09-0654 and 02-09-0887 in the notice that his motion for production of documents had been denied. Although some confusion apparently exists as to whether relator’s motion was filed into the record in Case No. 02-09-0654, the district court is ordered to provide relator with a copy of the transcript of his Boykin examination, bill of information/indictment, and commitment order in Case No. 02-09-0654. The district court is also ordered to provide relator with copies of the minute entries relating to the proceedings conducted in Case Nos. 02-09-0654 and 02-09-0837. State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094. In addition, the district court is directed to provide this Court with a copy of the letter of transmittal.